


SHARE EXCHANGE AGREEMENT




This Share Exchange Agreement, dated as of May 8th, 2017, (this “Agreement”) by
and among Oculus, Inc., Nevada corporation (“OCLL”) and One Media Enterprises
Limited, a corporation duly formed and existing under the laws of England and
Wales (“ONEM”), and the Shareholders of ONEM (the “ONEM Shareholders”). For
purposes of this Agreement OCLL, ONEM, and the ONEM Shareholders are sometimes
collectively referred to as the “Parties” and individually as a “Party.”




RECITALS

 

WHEREAS, (i) the ONEM Shareholder and ONEM believe it is in their respective
best interests for the ONEM Shareholders to exchange, One Thousand (1,000)
shares of ONEM common stock, representing One Hundred (100%) percent of the
issued and outstanding shares of ONEM (the “ONEM Shares”), an aggregate of Forty
Million (40,000,000) shares of post forward split (as set forth in Section 5.5
below) common stock of OCLL and Five Million (5,000,000) shares of OCLL Series A
Preferred Stock (such shares being hereinafter referred to as the “OCLL
Shares”); and (ii) OCLL believes it is in its best interest and the best
interest of its stockholders to acquire the ONEM Shares in exchange for the OCLL
Shares, all upon the terms and subject to the conditions set forth in this
Agreement (the “Share Exchange”); and,

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and,

 

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined) ONEM shall become a wholly owned subsidiary of OCLL; and,




WHEREAS, the Parities agree that the foregoing Recitals are true and correct and
are hereby incorporated into this Agreement by this reference; and,




NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:




ARTICLE I

 

EXCHANGE OF ONEM SHARES FOR OCLL SHARES

 

Section 1.1 

Agreements to Exchange ONEM Shares for OCLL Shares. On the Closing Date (as
hereinafter defined) and upon the terms and subject to the conditions set forth
in this Agreement, the ONEM Shareholders shall assign, transfer, convey and
deliver the ONEM Shares to OCLL in consideration and exchange for the ONEM
Shares, OCLL shall issue, transfer, convey and deliver the OCLL Shares to the
ONEM Shareholders.

 

Section 1.2

Closing and Actions at Closing. The closing of the Share Exchange (the
“Closing”) shall take place remotely via the exchange of documents and
signatures at such time and date as the parties hereto shall agree orally or in
writing (the “Closing Date”).




Section 1.3

Share Exchange. After Closing and contingent upon the satisfaction of the terms
and conditions set forth in this Agreement, One Thousand (1,000) shares of
common stock, representing One Hundred (100%) percent of the ONEM Shares shall
be exchanged and delivered to OCLL and in exchange OCLL shall exchange and
deliver an aggregate of Forty Million (40,000,000) shares of post forward split
(as set forth in Section 5.5 below) common stock of OCLL and Five Million
(5,000,000) shares of OCLL Series A Preferred Stock to the ONEM Shareholders.




Section 1.4

Restrictions on OCLL Shares Issued Pursuant to this Agreement. The OCLL shares
to be issued by OCLL pursuant to this Agreement have not been registered and are
being issued pursuant to a specific exemption under the Securities Act, as well
as under certain state securities laws for transactions by an issuer not
involving any public offering or in reliance on limited federal preemption from
such state securities registration laws, based on the suitability and investment
representations made by the ONEM Shareholders to OCLL. The OCLL Shares of to be
issued by OCLL pursuant to this Agreement must be held and may not be sold,
transferred, or otherwise disposed of for value unless such securities are
subsequently registered under the Securities Act or an exemption from such
registration is available, and that the certificates representing the Shares of
OCLL Common Stock issued in the Share Exchange will bear a legend in
substantially the following form so restricting the sale of such securities:





1




--------------------------------------------------------------------------------




The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.




Section 1.5

Share Exchange Procedure. The ONEM Shareholders may exchange their certificates
representing the ONEM Shares by delivering such certificate(s) to OCLL duly
executed and endorsed in blank (or accompanied by duly executed stock powers
duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the OCLL Shares to the holder
thereof.




ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF OCLL

 

OCLL represent, warrant and agree that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1

Corporate Organization




A.

Oculus, Inc. is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, and has all requisite corporate power and
authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
OCLL. “Material Adverse Effect” means, when used with respect to OCLL, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of OCLL, or materially impair the ability of OCLL to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.




B.

Copies of the Articles of Incorporation and Bylaws of OCLL with all amendments
thereto, as of the date hereof (the “OCLL Charter Documents”), have been
furnished to ONEM, if so requested, and such copies are accurate and complete as
of the date hereof. The minute books of OCLL are current as required by law,
contain the minutes of all meetings of the OCLL Board and its stockholders from
its date of incorporation to the date of this Agreement, and adequately reflect
all material actions taken by the OCLL Board and its stockholders. OCLL is not
in violation of any of the provisions of the OCLL Charter Documents.

 

Section 2.2

Capitalization of OCLL.




A.

The authorized capital stock of OCLL consists of: (i) 200,000,000 shares of
common stock, par value $0.00001, of which 46,367,670 shares of common stock are
issued and outstanding immediately prior to the Share Exchange; (ii) 100,000,000
shares of common stock, par value $0.00001, of which NIL shares of common stock
are issued and outstanding immediately prior to the Share Exchange.

B. 

All of the issued and outstanding shares of common stock of OCLL immediately
prior to this Share Exchange are, and all shares of common stock of OCLL when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder. The
issuance of all of the shares of OCLL described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of OCLL has any right to
rescind or bring any other claim against OCLL for failure to comply with the
Securities Act, or state securities laws.




Section 2.3

Shell Status. As of the date of this Agreement, OCLL represents that is a “shell
company” as that term is defined in Rule 405 of the Securities Act and Rule
12b-2 of the Exchange Act.





2




--------------------------------------------------------------------------------




Section 2.4

Authorization, Validity and Enforceability of Agreements. OCLL has all corporate
power and authority to execute and deliver this Agreement and all agreements,
instruments and other documents to be executed and delivered in connection with
the transactions contemplated by this Agreement (collectively the “Agreements”)
to perform its obligations hereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of the Agreements by
OCLL and the consummation by OCLL of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action of OCLL,
and no other corporate proceedings on the part of OCLL are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of OCLL and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. OCLL does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the OCLL
Shares in connection with the Share Exchange.




Section 2.5

No Conflict or Violation. Neither the execution and delivery of the Agreements
by OCLL, nor the consummation by OCLL of the transactions contemplated thereby
will: (i) contravene, conflict with, or violate any provision of the OCLL
Charter Documents; (ii) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, court, administrative panel or other tribunal
to which OCLL is subject; (iii) conflict with, result in a breach of, constitute
a default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which OCLL is a party or by which it is bound, or to which any of
its assets or properties are subject; or (iv) result in or require the creation
or imposition of any encumbrance of any nature upon or with respect to any of
OCLL’ assets, including without limitation, the OCLL Shares.

 

Section 2.6

Litigation. There is no action, suit, proceeding or investigation (“Action”)
pending or, to the knowledge of OCLL, currently threatened against OCLL or any
of its affiliates, that may affect the validity of this Agreement or the right
of OCLL to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of OCLL, currently threatened against OCLL or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to OCLL or any of its affiliates. Neither OCLL nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by OCLL or any of its affiliates currently
pending or which OCLL or any of its affiliates intends to initiate.




Section 2.7

Compliance with Laws. OCLL has been and is in compliance with, and has not
received any notice of any violation of any, applicable law, order, ordinance,
regulation or rule of any kind whatsoever, including without limitation the
Securities Act, the Exchange Act, the applicable rules and regulations of the
SEC or the applicable securities laws and rules and regulations of any state.

 

Section 2.8

Financial Statements. OCLL’s financial statements (the “Financial Statements”)
have been prepared in accordance with generally accepted accounting principles
applicable in the United States of America (“U.S. GAAP”) applied on a consistent
basis, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of OCLL as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. OCLL has no material liabilities (contingent or otherwise). OCLL is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. OCLL maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

Section 2.9

Books, Financial Records and Internal Controls. All the accounts, books,
registers, ledgers, OCLL Board minutes and financial and other records of
whatsoever kind of OCLL have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of OCLL. OCLL maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 

Section 2.10

No Disagreements with Accountants and Lawyers. There are no disagreements of any
kind presently existing, or anticipated by OCLL to arise, between OCLL and any
accountants and/or lawyers formerly or presently engaged by OCLL. OCLL is
current with respect to fees owed to its accountants and lawyers.





3




--------------------------------------------------------------------------------

 

Section 2.11

Absence of Undisclosed Liabilities. Except as specifically disclosed herein: (A)
there has been no event, occurrence or development that has resulted in or could
result in a Material Adverse Effect; (B) OCLL has not incurred any liabilities,
obligations, claims or losses, contingent or otherwise, including debt
obligations, other than professional fees to be paid prior to Closing; (C) OCLL
has not declared or made any dividend or distribution of cash or property to its
shareholders, purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, or issued any equity securities other than with
respect to transactions contemplated hereby; (D) OCLL has not made any loan,
advance or capital contribution to or investment in any person or entity; (E)
OCLL has not discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business; (F) OCLL has not suffered any losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, OCLL has not entered into any transaction
other than in the ordinary course of business, or entered into any other
material transaction, whether or not in the ordinary course of business.

 

Section 2.12

No Undisclosed Events or Circumstances. No event or circumstance has occurred or
exists with respect to OCLL or its respective businesses, properties, prospects,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by OCLL but which has not
been so publicly announced or disclosed. OCLL has not provided to ONEM, or the
ONEM Shareholder, any material non-public information or other information
which, according to applicable law, rule or regulation, was required to have
been disclosed publicly by OCLL but which has not been so disclosed, other than
with respect to the transactions contemplated by this Agreement and/or the Share
Exchange.

 

Section 2.13

Disclosure. This Agreement and any certificate attached hereto or delivered in
accordance with the terms hereof by or on behalf of OCLL in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.




ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF ONEM

 

ONEM represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to ONEM, are true and complete as of
the date hereof.

 

Section 3.1

Corporate Organization




A.

ONEM is a corporation duly organized, validly existing and in good standing
under the laws of Delaware, and has all requisite corporate power and authority
to own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of ONEM. “Material Adverse
Effect” means, when used with respect to ONEM, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
ONEM, or materially impair the ability of ONEM to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement; or (ii) changes in the U.S. securities markets generally.




B.

Copies of the formation documents of ONEM, or their equivalent, with all
amendments thereto, as of the date hereof (the “ONEM Charter Documents”), have
been furnished to OCLL, if so requested, and such copies are accurate and
complete as of the date hereof. The minute books of ONEM are current as required
by law, contain the minutes of all meetings of the ONEM Board and its
stockholders from its date of formation to the date of this Agreement, and
adequately reflect all material actions taken by the ONEM Board and its
stockholders. ONEM is not in violation of any of the provisions of the ONEM
Charter Documents.

 

Section 3.2

Capitalization of ONEM.




A.

ONEM represents and warrants that as of the Closing it shall have One Thousand
(1,000) shares of common stock issued and outstanding and NIL shares of
Preferred Stock issued and outstanding.





4




--------------------------------------------------------------------------------

 

B. 

All of the issued and outstanding shares of common stock of ONEM immediately
prior to this Share Exchange are, and all shares of common stock of ONEM when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable securities laws and corporate laws of Delaware and will have been
issued free of preemptive rights of any security holder. The issuance of all of
the shares of ONEM described in this Section 2.2 have been, or will be, as
applicable, in compliance with U.S. federal and state securities laws and state
corporate laws and no stockholder of ONEM has any right to rescind or bring any
other claim against ONEM for failure to comply with the Securities Act, or state
securities laws.




Section 3.3

Shareholders of ONEM’s Common Stock. ONEM has provided OCLL a true and complete
list of the holders of all issued and outstanding shares of ONEM including
number of OCLL shares held as of the date of this Agreement.




Section 3.4

Directors and Officers of ONEM. The duly elected or appointed directors and the
duly appointed officers of ONEM are as set out in Schedule 3.4.




Section 3.5 

Financial Statements. ONEM has kept all books and records since inception and
such financial statements have been prepared in accordance with Generally
Accepted Accounting Principles (“GAAP”) consistently applied throughout the
periods involved. The balance sheets are true and accurate and present fairly as
of their respective dates the financial condition of ONEM. As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, including but not limited to any previous tax liability ONEM had no
liabilities or obligations (absolute or contingent) which should be reflected in
the balance sheets or the notes thereto prepared in accordance with GAAP, and
all assets reflected therein are properly reported and present fairly the value
of the assets of ONEM, in accordance with GAAP. The statements of operations,
stockholders’ equity and cash flows reflect fairly the information required to
be set forth therein by GAAP.

 

The books and records, financial and otherwise, of ONEM are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of ONEM’s assets are reflected on its financial statements, and ONEM has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which is not reflected on its financial statements.

 

Section 3.6

Information. The information concerning ONEM set forth in this Agreement is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.




Section 3.7

Personal Property. ONEM possesses, and has good and marketable title of all
property necessary for the continued operation of the business of ONEM as
presently conducted and as represented to OCLL. All such property is used in the
business of ONEM. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by ONEM
and its subsidiaries is owned by ONEM or its subsidiaries free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims.




Section 3.8

Intellectual Property. ONEM represents and warrants that all trademarks and
trademark applications, and all patents and patent applications, as set forth in
Schedule 3.8, and any trade secrets, and “know-how” held relating to business of
ONEM, and all other intangible assets, in ONEM’s possession or that may be
reasonably acquired by ONEM any other proprietary information and trade secrets
relating to the business of ONEM (collectively the “Intellectual Property”)
shall remain the intellectual property of ONEM as of the date of Closing of this
Agreement and that ONEM shall take any steps reasonable to assign or otherwise
transfer any Intellectual Property right to OCLL, as necessary to protect OCLL’s
rights to the same. Further, ONEM owns, free and clear of any encumbrance, or
has the valid right to sell all Intellectual Property used by in its business,
as currently conducted. ONEM represents that it has not received any written
complaint, claim or notice alleging any such infringement, violation or
misappropriation. Additionally, ONEM has taken reasonable precautions (i) to
protect its rights in its Intellectual Property and (ii) to maintain the
confidentiality of its trade secrets, know-how and other confidential
Intellectual Property, related to the business and to ONEM’s knowledge, there
have been no acts or omissions by the managers, members, employees and agents of
ONEM, the result of which would be to materially compromise the rights of ONEM
to apply for or enforce appropriate legal protection of ONEM’s Intellectual
Property.





5




--------------------------------------------------------------------------------




Section 3.9

Material Contracts and Transactions. Schedule 3.9 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which ONEM or any of its subsidiaries is a party
(each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by ONEM or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by ONEM or any of its subsidiaries. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction or any of the transactions contemplated in this
Agreement. There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.




Section 3.10

Subsidiaries. Except as set forth on Schedule 3.10, ONEM does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations. Each subsidiary of ONEM is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of ONEM is duly qualified to do business and is in good standing
as a corporation in each of the jurisdictions in which ONEM owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of ONEM and its subsidiaries taken as a whole. ONEM owns all of the shares of
each subsidiary of ONEM and there are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating any subsidiary of ONEM to issue any additional common shares of such
subsidiary, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from any subsidiary of ONEM any
shares of such subsidiary.




Section 3.11

Absence of Certain Changes or Events. As of the date of this Agreement, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of ONEM; and (b) ONEM
has not: (i) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its shares;
(ii) made any material change in its method of management, operation or
accounting; (iii) entered into any other material transaction other than in the
ordinary course of its business; or (iv) made any increase in or adoption of any
profit sharing, bonus, deferred compensation, insurance, pension, retirement, or
other employee benefit plan, payment, or arrangement made to, for, or with its
officers, directors, or employees.

 

Section 3.12

Litigation and Proceedings. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of ONEM after reasonable
investigation, threatened by or against ONEM or affecting ONEM or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
ONEM does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality.

 

Section 3.13

Compliance With Laws and Regulations. To the best of its knowledge, ONEM has
complied with all applicable statutes and regulations, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of ONEM or except to the extent
that noncompliance would not result in the occurrence of any material liability
for ONEM. This compliance includes, but is not limited to, the filing of all
reports to date with relevant authorities.

 

Section 3.14

Approval of Agreement. The Board of Directors of ONEM has authorized the
execution and delivery of this Agreement by ONEM and has approved this Agreement
and the transactions contemplated hereby.

 

Section 3.15

Valid Obligation. This Agreement and all agreements and other documents executed
by ONEM in connection herewith constitute the valid and binding obligation of
ONEM, enforceable in accordance with its or their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.





6




--------------------------------------------------------------------------------




ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF ONEM SHAREHOLDERS

 

The ONEM Shareholder hereby severally and not jointly represents and warrants to
OCLL:

 

Section 4.1

Authority. The ONEM Shareholders has the right, power, authority and capacity to
execute and deliver this Agreement to which such ONEM Shareholders is a party,
to consummate the transactions contemplated by this Agreement, and to perform
such ONEM Shareholder’s obligations under this Agreement. This Agreement has
been duly and validly authorized and approved, executed and delivered by the
ONEM Shareholders. Assuming this Agreement has been duly and validly authorized,
executed and delivered by the parties thereto other than such ONEM Shareholders,
this Agreement is duly authorized, executed and delivered by the ONEM
Shareholders and constitutes the legal, valid and binding obligations of the
ONEM Shareholders, enforceable against the ONEM Shareholders in accordance with
their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.

 

Section 4.2

No Conflict. Neither the execution or delivery by the ONEM Shareholders of this
Agreement to which the ONEM Shareholders are a party nor the consummation or
performance by the ONEM Shareholders of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the organizational documents of the ONEM
Shareholders; (b) contravene, conflict with, constitute a default (or an event
or condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which any of the ONEM Shareholders are a party or by which the
properties or assets of the ONEM Shareholders is bound; or (c) contravene,
conflict with, or result in a violation of, any law or order to which any of the
ONEM Shareholders, or any of the properties or assets of the ONEM Shareholders,
may be subject.

 

Section 4.3 

 Litigation. There is no pending Action against the ONEM Shareholders that
involves the ONEM Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of ONEM and, to
the knowledge of the ONEM Shareholders, no such Action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Action.

 

Section 4.4

Ownership of Shares. The ONEM Shareholders are the record and beneficial owners
of the ONEM Shares. The ONEM Shareholder are not the record or beneficial owners
of any other shares of ONEM. The ONEM Shareholders have and shall transfer at
the Closing, good and marketable title to the ONEM Shares, free and clear of all
liens, claims, charges, encumbrances, pledges, mortgages, security interests,
options, rights to acquire, proxies, voting trusts or similar agreements,
restrictions on transfer or adverse claims of any nature whatsoever, excepting
only restrictions on future transfers imposed by applicable law.

 

Section 4.5

Pre-emptive Rights. The ONEM Shareholders have no pre-emptive rights or any
other rights to acquire any shares of ONEM that have not been waived or
exercised.




ARTICLE V

 

CONDITIONS TO THE OBLIGATIONS OF ONEM AND THE ONEM SHAREHOLDERS

 

The obligations of ONEM to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by ONEM or the ONEM
Shareholders, as the case may be, in their sole discretion:

 

Section 5.1

Representations and Warranties of OCLL. All representations and warranties made
by OCLL in this Agreement shall be true and correct in all material respects on
and as of the Closing Date.

 

Section 5.2

Agreements and Covenants. OCLL shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with on or prior to the Closing Date.

 

Section 5.3

Consents and Approvals. All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement shall be in full force and effect on the
Closing Date.





7




--------------------------------------------------------------------------------

 

Section 5.4

No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of OCLL shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5

Obligations Prior to Closing. OCLL must have caused the following to occur prior
to Closing:




A.

OCLL shall have filed with the Financial Industry Regulatory Authority (“FINRA”)
such paperwork as necessary to complete a Two-for-One (2:1) forward split (the
“Forward Split”) of the OCLL common stock;




B.

OCLL shall increase its authorized shares from the present amount of 200,000,000
to 500,000,000, OCLL shall effectuate this by filing Amended Articles of
Incorporation with the Secretary of State of Nevada;




C.

OCLL shall have effectuated a name change to better reflect the post-transaction
business of the Company, OCLL shall effectuate this by filing Amended Articles
of Incorporation with the Secretary of State of Nevada;




D.

OCLL shall have caused the cancellation of 35,000,000 pre-Forward Split shares
of common stock, which shall be canceled and return to the Company’s in exchange
for the OCLL Shares; and,




E.

OCLL shall deliver the following documents to ONEM: (i) share certificates
evidencing the OCLL Shares registered in the name of the ONEM Shareholder;
(ii) this Agreement duly executed; (iii) such other documents as ONEM or the
ONEM Shareholder may reasonably request for the purpose of evidencing the
accuracy of any of the representations and warranties of OCLL, evidencing the
performance of, or compliance by OCLL with any covenant or obligation required
to be performed or complied with by OCLL, evidencing the satisfaction of any
condition referred to in this Article V, or otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.




Section 5.6

Financing. OCLL shall have the right, but not the obligation to raise capital of
up to Three Million dollars ($3,000,000) prior to the Closing of this Agreement
(the “Financing”). The Financing may be accomplished through the sale or
placement of shares of the Company’s restricted common stock.




Section 5.7

No Material Adverse Effect. There shall not have been any event, occurrence or
development that has resulted in or could result in a Material Adverse Effect on
or with respect to OCLL.




Section 5.8

Employment Agreements. OCLL will have received from ONEM copies of all
agreements or arrangements that evidence the employment of all of the hourly and
salaried employees of ONEM as set forth on Schedule 5.8 attached hereto, which
constitute all of the employees reasonably necessary to operate the business of
ONEM substantially as presently operated.




ARTICLE VI

 

CONDITIONS TO THE OBLIGATIONS OF OCLL

 

The obligations of OCLL to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by OCLL in its sole
discretion:

 

Section 6.1

Representations and Warranties of ONEM and the ONEM Shareholder. All
representations and warranties made by ONEM and the ONEM Shareholder on behalf
of themselves individually in this Agreement shall be true and correct on and as
of the Closing Date.




Section 6.2

Approval by Majority Consent. The holders of at least a majority (51%) of the
outstanding shares of common stock of ONEM must approve this Agreement by
written consent prior to the Closing Date.

 

Section 6.3

Agreements and Covenants. ONEM and the ONEM Shareholder shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by each of them on or prior to
the Closing Date.





8




--------------------------------------------------------------------------------

 

Section 6.4

Consents and Approvals. All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement, shall have been duly obtained and shall be in
full force and effect on the Closing Date.

 

Section 6.5

No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or other governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
ONEM shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.6

Documents. ONEM and the ONEM Shareholder must deliver to OCLL at the Closing:




A.

ONEM shall have prepared and presented to OCLL two years of audited financial
statements, such statements shall have been audited by a Public Company
Accounting Oversight Board registered and approved audit firm;




B.

share certificates evidencing the number of ONEM Shares, along with executed
share transfer forms transferring such ONEM Shares to OCLL;




C.

this Agreement to which the ONEM and the ONEM Shareholder are each a party, duly
executed; and




D.

such other documents as OCLL may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of ONEM and
the ONEM Shareholder, (ii) evidencing the performance of, or compliance by ONEM
and the ONEM Shareholder with, any covenant or obligation required to be
performed or complied with by ONEM and the ONEM Shareholder, as the case may be,
(iii) evidencing the satisfaction of any condition referred to in this Article
VI, or (iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.




Section 6.7

No Claim Regarding Stock Ownership or Consideration. There must not have been
made or threatened by any person, any claim asserting that such person (a) is
the holder of, or has the right to acquire or to obtain beneficial ownership of
the ONEM Shares, or any other stock, voting, equity, or ownership interest in,
ONEM, or (b) is entitled to all or any portion of the OCLL Shares.

 

ARTICLE VII

 

SURVIVAL AND INDEMNIFICATION

 

Section 7.1

Survival of Provisions. The respective representations, warranties, covenants
and agreements of each of the parties to this Agreement (except covenants and
agreements which are expressly required to be performed and are performed in
full on or before the Closing Date) shall expire on the first day of the
three-year anniversary of the Closing Date (the “Survival Period”). The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.





9




--------------------------------------------------------------------------------

 

Section 7.2

Indemnification.

 

A.

Indemnification Obligations in favor of OCLL. From and after the Closing Date
until the expiration of the Survival Period, ONEM shall reimburse and hold
harmless OCLL and its shareholders (such person and their heirs, executors,
administrators, agents, successors and assigns is referred to herein as a “OCLL
Indemnified Party”) against and in respect of any and all damages, losses,
settlement payments, in respect of deficiencies, liabilities, costs, expenses
and claims suffered, sustained, incurred or required to be paid by such OCLL
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any OCLL Indemnified Party, which arises or results from a third-party
claim brought against a OCLL Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of ONEM. All claims of OCLL pursuant to this Section 7.2 shall be
brought by OCLL on behalf of OCLL and those Persons who were stockholders of
OCLL immediately prior to the Closing Date. In no event shall any such
indemnification payments exceed $50,000 in the aggregate from ONEM. No claim for
indemnification may be brought under this Section 7.2(A) unless all claims for
indemnification, in the aggregate, total more than $10,000.




B.

Indemnification Obligations in favor of ONEM and the ONEM Shareholder. From and
after the Closing Date until the expiration of the Survival Period, OCLL and the
OCLL shareholders shall indemnify and hold harmless ONEM, the ONEM Shareholder,
and his respective officers, directors, agents, attorneys and employees, and
each person, if any, who controls or may “control” (within the meaning of the
Securities Act) any of the forgoing persons or entities (each a “ONEM
Indemnified Person”) from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, legal fees (collectively, “Damages”)
arising out of: (i) any breach of representation or warranty made by OCLL in
this Agreement and in any certificate delivered by OCLL pursuant to this
Agreement; (ii) any breach by OCLL of any covenant, obligation or other
agreement made by OCLL in this Agreement; and (iii) a third-party claim based on
any acts or omissions by OCLL. In no event shall any such indemnification
payments exceed $50,000 in the aggregate from OCLL. No claim for indemnification
may be brought under this Section 7.2(B) unless all claims for indemnification,
in the aggregate, total more than $10,000.




ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1

Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns;
provided that no party shall assign or delegate any of the obligations created
under this Agreement without the prior written consent of the other parties.

 

Section 8.2

Fees and Expenses. Except as otherwise expressly provided in this Agreement, all
legal and other fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by each Party,
as incurred respectively.

 

Section 8.3

Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been given or made if in writing
and delivered personally or 7 days after being sent by registered or certified
mail (postage prepaid, return receipt requested) to the parties at the addresses
set forth in the Preamble of this Agreement, or to such other persons or at such
other addresses as shall be furnished by any party by like notice to the others,
and such notice or communication shall be deemed to have been given or made as
of the date so delivered or mailed. No change in any of such addresses shall be
effective insofar as notices under this Section 8.3 are concerned unless notice
of such change shall have been given to such other party hereto as provided in
this Section 8.3.

 

Section 8.4

Entire Agreement. This Agreement, together with the exhibits hereto, represents
the entire agreement and understanding of the parties with reference to the
transactions set forth herein and no representations or warranties have been
made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 8.5

Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible so as to be valid and enforceable.





10




--------------------------------------------------------------------------------

 

Section 8.6

Titles and Headings. The Article and Section headings contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 8.7

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement. Fax and PDF copies shall be considered
originals for all purposes.

 

Section 8.8

Convenience of Forum; Consent to Jurisdiction. The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the courts of the State of Nevada, and/or the U.S.
District Court for Nevada, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 8.3.

 

Section 8.9

Enforcement of the Agreement. The parties hereto agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereto, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 8.10

Governing Law. This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of Nevada without giving effect to the
choice of law provisions thereof.

 

Section 8.11

Amendments and Waivers. Except as otherwise provided herein, no amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the parties hereto. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.













[SIGNATURE PAGE FOLLOWS]

















11




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

OCULUS, INC.




Per:

/s/ Robert J Wagner                                       

 

Name: Robert J. Wagner

Title: President and Chief Executive Officer




 

ONE MEDIA ENTERPRISES LIMITED




Per:

/s/ Robert J Wagner                                       

 

Name: Robert J. Wagner

Title: President and Chief Executive Officer

 

ONE MEDIA ENTERPRISES LIMITED

SHAREHOLDERS

 

Per:

/s/ Robert J Wagner                                       

 

Name: Robert J. Wagner, on behalf of the

Shareholders representing

100% of the issued and outstanding shares of

One Media Enterprises Limited























12




--------------------------------------------------------------------------------




DISCLOSURE SCHEDULE

to the

SHARE EXCHANGE AGREEMENT

By and Among

OCULUS, INC.,




ONE MEDIA ENTERPRISES LIMITED,




AND




THE SHAREHOLDERS OF ONE MEDIA ENTERPRISES LIMITED




These Disclosure Schedules have been prepared pursuant to the Share Exchange
Agreement (the “Agreement”) by and among OCULUS INC., a Nevada corporation
(“OCLL”), ONE MEDIA ENTERPRISES LIMITED (“ONEM”), and the individual
shareholders of ONEM. Except as otherwise defined herein, capitalized terms used
herein will have the same meaning given to them in the Share Exchange Agreement.
Schedule and paragraph numbers herein correspond to the Section and Subsection
numbering in applicable Article of the Share Exchange Agreement. Section and
Subsection headings contained herein are included for purposes of identifying
the relevant disclosures and for the convenience of the reader and are not
intended to supplement or modify the meaning of the disclosures in any way.























13




--------------------------------------------------------------------------------




SCHEDULE 3.4




DIRECTORS AND OFFICERS OF ONEM







Robert J. Wagner - CEO, President, Director




Irving Aronson - Director











14




--------------------------------------------------------------------------------




SCHEDULE 3.8




INTELLECTUAL PROPERTY




 

Country:

Title of Property:

Reference Number:

Description:

Filing Date:

1.

 

 

 

Intentionally Omitted

 

2.

 

 

 

Intentionally Omitted

 








15




--------------------------------------------------------------------------------




SCHEDULE 3.9




MATERIAL CONTRACTS




 

With:

Dated:

Material Terms/Description:

1.

Intentionally Omitted

 

 

2.

Intentionally Omitted

 

 











16




--------------------------------------------------------------------------------




SCHEDULE 3.10




SUBSIDIARIES OF ONEM







One Media Partners Inc.














17




--------------------------------------------------------------------------------




SCHEDULE 5.8




ONEM EMPLOYMENT AGREEMENTS AND ARRANGEMENTS




As of the date of this Agreement, the following hourly and salaried employees of
ONEM are reasonably necessary to operate the business of ONEM as substantially
presently operated:




 

Name of Party

Date of Agreement

1.

 Intentionally Omitted

 

2.

Intentionally Omitted

 














18


